DETAILED ACTION
This office action addresses claims 1-21 filed on December 23, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,517,070 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “A software code may be stored in the memory 3280 or 3290 and executed by the processor 3220 or 3230”.  Corrected drawing sheets1 in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 11-17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar Kin Au US Patent Pub. 2014/0254544 in view of Taori US Patent Pub. 2014/0287769.
Regarding claim 1:
A method of [selecting an uplink transmission] performing wireless communication based on a resource selection, [which is selected] by a [user equipment (UE) in a wireless access system] device supporting an unlicensed band, the method comprising: 
As set forth in paragraphs [0021-0024], Kar Kin Au discloses a base station 102 implements a grant-free uplink transmission scheme, wherein contention transmission unit (CTU) access regions are defined so that the UEs 104-114 may contend for and access uplink resources without a request/grant mechanism. See also Fig. 1 and paragraph [0048] which discloses the UE determines an appropriate CTU access region to conduct uplink transmissions (i.e. resource selection). 
The Examiner determines that Kar Kin Au does not specifically discloses of the device supporting an unlicensed band. The Examiner determines however that Kar Kin Au discloses that the embodiments may be applied to other types of wireless networks (see paragraph [0020]). 
Taori is directed to a method for performing channel contention in an unlicensed band.  As explained in paragraph [0067], Taori discloses that if a channel of the unlicensed band is reserved, the entity may provide channel reservation information and a reserved period which is used to determine a radio access to be used for transmission.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the device of Kar Kin Au support an unlicensed band. As suggested by Kar Kin Au, its disclosed invention is applicable to other types of wireless networks (see paragraph [0020]). Based on this suggestion, one of ordinary skill in the art would have looked to prior art such as Taori which is also directed to a method for performing resource selection for a device that supports an unlicensed band. Taori discloses that unlicensed band was well known in the prior art and that it was also known for a base station and UE to include an unlicensed band communication interface (see Figs 1 and 2). Taori discloses an unlicensed band is open so that all entities may use the frequency band.  
Therefore, having a UE support an unlicensed band would have been obvious based on the suggestion set for in Kar Kin Au for using alternative wireless networks and based on the teaching in Taori that unlicensed bands allows different entities to use the same specific frequency band. 
receiving, from [an evolved NodeB (eNB)] a base station (BS), first information related to a resource selection area and second information on a reservation resource configuration for the unlicensed band; 
Kar Kin Au discloses the UE 104 receives high-level signaling information from the BS. See paragraphs [0048-0049] which discloses that the high-level signaling information includes CTU access region information (‘resource selection area’). 
With respect to ‘second information on a reservation resource’, the Examiner notes that Kar Kin Au does not specifically disclose of receiving this type of second information for the unlicensed band. Nonetheless, Taori discloses in paragraph [0067] of transmitting a packet through the unlicensed band which provides reservation information and a reserved period. In paragraph [0075], Taori explains that the reserved period indicates a period for which the channel of the unlicensed band is to be used. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include information regarding a reservation resource configuration for the unlicensed band. 
As set forth above, the Examiner determined that it would have been obvious to support an unlicensed band based on the specific teaching within Kar Kin Au that other types of wireless networks can be used. In addition, Kar Kin Au discloses that it was known to have the access regions used for a period of time (see paragraph [0026]). Thus, including information regarding a ‘reservation’ of when the UE will use the access region would have been predictable to one of ordinary skill in the art. As taught by Taori (see e.g. paragraph [0067]) it was known to reserve a channel during a reserved period.  See also paragraph [0075] which teaches that the reserved period indicates a period for which the unlicensed band is to be used. Thus, both Kar Kin Au and Taori consider usage time for the UE/device when accessing the network and therefore, including a reservation resource configuration would have yielded a predictable result when considered the time constraints of accessing the resource area. 
 [selecting an uplink transmission] performing a resource selection among resources of the unlicensed band in a time interval, based on the resource selection area; and
Kar Kin Au discloses the UE 104 determines an appropriate CTU to conduct uplink transmission on (e.g., UE 104 may determine an appropriate CTU index using default mapping rules) [0048-49] Fig. 8). As also disclosed by Taori, the reserved period information includes a duration (time interval) field (see paragraph [0080]). 
[transmitting a signal via] performing wireless communication based on the [selected uplink transmission] resource selection, 
Kar Kin Au discloses the BS 102 receives an uplink transmission from UE 104. See paragraphs [0046-0047]; Fig. 7
wherein the time interval for the resource selection area is determined based on a reservation resource period (RRP), 
See paragraph [0079-0080] of Taori which discloses that a timer in set according to the reserved period information is included in the Duration field. 
wherein the RRP is determined based on the reservation resource configuration, and used for [an eNB-scheduling based signal transmission] BS-scheduled wireless communication, and 
Taori discloses in paragraph [0067] of transmitting a packet through the unlicensed band which provides reservation information and a reserved period. In paragraph [0075], Taori explains that the reserved period indicates a period for which the channel of the unlicensed band is to be used. 
wherein the [uplink transmission resource is selected] resource selection is performed from the resource selection area without receiving [an uplink grant] a grant from the [eNB] BS.  
Kar Kin Au discloses the UEs 104-114 may send uplink transmissions without the BS allocating resources to request/grant [0022-0023] Fig. 8. 

Regarding claim 2:
The method of claim 1, wherein the time interval for the resource selection area is a prescribed time interval within the RRP.  
As also disclosed by the combination of Kar Kin Au and Taori, the reserved period information includes a duration field (see paragraph [0080] of Taori). As explained above Kar Kin Au discloses of a period of time (i.e. time interval). 

Regarding claim 3:
The method of claim 1, wherein the time interval for the resource selection area is a prescribed time interval other than the RRP.  
See paragraphs [0026-0028] and Fig. 2 of Kar Kin Au which discloses that the resource area is time based.  

Regarding claim 4:
The method of claim 3, wherein the time interval for the resource selection area starts at t+a and ends at t+b, wherein a and b are predetermined values configured by a value equal to or greater than 0, and wherein t is a timing that the RRP ends.  
As also disclosed by Taori, the reserved period information includes a duration field (see paragraph [0080]). See also paragraph [0083 and Figure 5A] which discloses an expiration period of the timer as well as a beginning and ending time for the timer.  As explained above, both Kar Kin Au and Taori disclosed of a specific time interval for the resource selection area. 


Regarding claim 5:
The method of claim 3, wherein the [signal is transmitted according to] wireless communication is performed based on synchronization obtained from the [eNB] BS.  
See paragraphs [0040-0041] and Fig. 3 of Kar Kin Au. 

Regarding claim 6:
The method of claim 3, wherein the [signal is transmitted] wireless communication is performed based on a parameter transmitted from the [eNB] BS.  
See paragraphs [0036-0037] and Figure 3 of Kar Kin Au. 

Regarding claim 7:
The method of claim 3, further comprising: performing carrier sensing on the resource selection area; and when a specific resource is in an idle state in the resource selection area, selecting the specific resource [as the uplink transmission resource].  
	The Examine notes with respect to performing carrier sensing on the resource selection area, as set forth in paragraph [0021], Kar Kin Au discloses of supporting multiple cellular carriers See also paragraph [0027] which discloses that for three carriers each can operate at different frequencies with different bandwidths (thus different configurations). Thus, it would have been obvious to a person of ordinary skill in the art to perform carrier sensing on the resource selection area. 
In addition, with respect to performing carrier sensing when a specific resource is in an idle state, the Examiner notes that paragraph [0005] of Taori discloses that it was known to perform a carrier sense operation to determine whether a channel is in an idle state. See also paragraph [0064]
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform a carrier sense operation so that the device will know when to start the transmission. As explained by Taori in paragraph [0005], the idle state determines wither the device should transmit or wait until it is no longer idle in order to transmit. 
Regarding claim 8:
The method of claim 7, further comprising: repeating the carrier sensing for selecting the specific resource as many as a first backoff counter, wherein when the idle state is repeated as many as the first backoff counter, the specific resource is determined as being in the idle state.  
As set forth above, see paragraph [0005] of Taori which discloses that it was known to perform a carrier sense operation to determine whether a channel is in an idle state so that the device will know when to perform the transmission. In addition, Taori discloses that if the channel is not in an idle state for a specific time, then transmission can wait until and repeat the determining process again. 
In addition, as set forth in paragraph [0040], Kar Kin Au discloses a random backoff process may be implementing when collisions occur. Kar Kin Au discloses the UE picks a backoff time period randomly within a contention window to retransmit data. See also paragraphs [0027-0028] and Figure 4. 
As explained in paragraph [0040], the backoff procedure is a backoff time period that is randomly selected in order to determine when to retransmit data.  Thus, both Kar Kin Au and Taori discloses of using waiting until based on a determination that an issue arises when attempting to transmit data and thereafter attempt to retransmit the data. 

Regarding claim 9:
The method of claim 8, wherein the specific resource is configured based on carrier sensing of the [eNB] BS.  
	As set forth above, see paragraph [0005] of Taori which discloses that it was known to perform a carrier sense operation on the resource to determine whether a channel is in an idle state. 

Regarding claim 11:
A User Equipment (UE) [selecting an uplink transmission resource in a wireless access system] supporting an unlicensed band, the UE comprising: [a transmitter;] [a receiver] a transceiver; and a processor coupled to the [transmitter and the receiver] transceiver, the processor configured to:
As set forth in paragraphs [0021-0024], Kari Kin Au discloses a base station 102 implements a grant-free uplink transmission scheme, wherein contention transmission unit (CTU) access regions are defined so that the UEs 104-114 may contend for and access uplink resources without a request/grant mechanism. See also Fig. 1 and paragraph [0048] which discloses the UE determines an appropriate CTU access region to conduct uplink transmissions (i.e. resource selection). The Examiner determines that since the device of Kari Kin Au is configured to receive transmissions from the base station and the transmit transmission, then the device includes a transmitter and a receiver (or a transceiver). 
The Examiner determines that Kari Kin Au does not specifically discloses of the method supporting an unlicensed band. The Examiner determines that Kar Kin Au discloses that the embodiments may be applied to other wireless network (see paragraph [0020]). 
Taori is directed to a method for performing channel contention in an unlicensed band.  As explained in paragraph [0067], Taori discloses that if a channel of the unlicensed band is reserved, the entity may provide channel reservation information and a reserved period which is used to determine a radio access to be used for transmission.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the device of Kar Kin Au support an unlicensed band. As suggested by Kar Kin Au, it disclosed invention is applicable to other types of wireless networks (see paragraph [0020]). Based on this suggestion, one of ordinary skill in the art would have looked to prior art such as Taori which is also directed to a method for performing resource selection. Taori discloses that unlicensed band was well known in the prior art and that it was also known for a base station and UE to include an unlicensed band communication interface (see Figs 1 and 2). Taori discloses an unlicensed band is open so that all entities may use the frequency band.  
Therefore, having a UE support an unlicensed band would have been obvious based on the suggestion set for in Kar Kin Au for using alternative wireless networks and based on the teaching In Taori for unlicensed bands in order to used open communication networks. 
control the [receiver] transceiver to receive, from [an evolved NodeB (eNB)] a base station (BS), first information related to a resource section area and second information on a reservation resource configuration for the unlicensed band; 
Kar Kin Au discloses the UE 104 receives high-level signaling information from the BS. See paragraphs [0048-0049] which discloses that the high-level signaling information includes CTU access region information (‘resource selection area’). 
With respect to ‘second information on a reservation resource’, the Examiner notes that Kar Kin Au does not specifically disclose of receiving this type of second information for the unlicensed band. Nonetheless, Taori discloses in paragraph [0067] of transmitting a packet through the unlicensed band which provides reservation information and a reserved period. In paragraph [0075], Taori explains that the reserved period indicates a period for which the channel of the unlicensed band is to be used. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include information regarding a reservation resource configuration for the unlicensed band. 
As set forth above, the Examiner determined that it would have been obvious to support an unlicensed band based on the specific teaching within Kar Kin Au that other types of wireless networks can be used. In addition, Kar Kin Au discloses that it was known to have the access regions used for a period of time (see paragraph [0026]). Thus, including information regarding a ‘reservation’ of when the UE will use the access region would have been predictable to one of ordinary skill in the art. As taught by Taori (see e.g. paragraph [0067]) it was known to reserve a channel during a reserved period.  See also paragraph [0075] which teaches that the reserved period indicates a period for which the unlicensed band is to be used. Thus, both Kar Kin Au and Taori consider usage time for the UE/device when accessing the network and therefore, including a reservation resource configuration would have yielded a predictable result when considered the time constraints of accessing the resource area. 
[select an uplink transmission] perform a resource selection among resources of the unlicensed band in a time interval, based on the resource selection area; and 
Kar Kin Au discloses the UE 104 determines an appropriate CTU to conduct uplink transmission on (e.g., UE 104 may determine an appropriate CTU index using default mapping rules) [0048-49] Fig. 8). As also disclosed by Taori, the reserved period information includes a duration (time interval) field (see paragraph [0080]). 
control the [transmitter] transceiver to [transmit a signal via the selected uplink transmission] perform wireless communication based on the resource selection, 
Kar Kin Au discloses the BS 102 receives an uplink transmission from UE 104. See paragraphs [0046-0047]; Fig. 7
wherein the time interval for the resource selection area is determined based on a reservation resource period (RRP), 
See paragraph [0079-0080] of Taori which discloses that a timer in set according to the reserved period information is included in the Duration field. 
wherein the RRP is determined based on the reservation resource configuration, and used for [an eNB-scheduling based signal transmission] BS-scheduled wireless communication, and
Taori discloses in paragraph [0067] of transmitting a packet through the unlicensed band which provides reservation information and a reserved period. In paragraph [0075], Taori explains that the reserved period indicates a period for which the channel of the unlicensed band is to be used. 
wherein the [uplink transmission resource is selected] resource selection is performed from the resource selection area without receiving [an uplink grant] a grant from the [eNB] BS.  
Kar Kin Au discloses the UEs 104-114 may send uplink transmissions without the BS allocating resources to request/grant [0022-0023] Fig. 8. 

Regarding claim 12:
The method of claim 1, wherein the device performs channel sensing for the resource selection, based on that the time interval for the resource selection is within the RRP.  
As also disclosed by the combination of Kar Kin Au and Taori, the reserved period information includes a duration field (see paragraph [0080] of Taori). As explained above Kar Kin Au discloses of a period of time (i.e. time interval). 

Regarding claim 13:
The method of claim 12, wherein performing the resource selection comprises: selecting at least one resource in an idle state as a result of the channel sensing.  
The Examiner notes with respect to carrier sensing on the resource, as set forth in paragraph [0021], Kar Kin Au discloses of supporting multiple cellular carriers See also paragraph [0027] which discloses that for three carrier each can operate at different frequencies with different bandwidths (thus different configurations). Thus, it would have been obvious to a person of ordinary skill in the art to select a resource as a result of channel sensing. 
In addition, with respect to performing carrier sensing when a specific resource is in an idle state, the Examiner notes that paragraph [0005] of Taori discloses that it was known to perform a carrier sense operation to determine whether a channel is in an idle state. See also paragraph [0064]
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform a carrier sense operation so that the device will know when to start the transmission. As explained by Taori in paragraph [0005], the idle state determines wither the device should transmit or wait until it is no longer idle in order to transmit. 

Regarding claim 14:
The method of claim 12, wherein the time interval for the resource selection relates to a specific subframe, a specific slot, or a specific sub-slot in the RRP.  
As set forth in paragraph [0006], Taori discloses that the time frame of the reserved period is set forth in a specific frame.  As set forth above, it would have been obvious to use a reserved period for the resource selection process of Kar Kin Au. 

Regarding claim 15:
The method of claim 1, wherein the device performs channel sensing on at least one resource selected through the resource selection, based on that the selected at least one resource is within the RRP.  
As also disclosed by the combination of Kar Kin Au and Taori, the reserved period information includes a duration field (see paragraph [0080] of Taori). As explained above Kar Kin Au discloses of a period of time (i.e. time interval). 

Regarding claim 16:
The method of claim 15, wherein the wireless communication is performed based on that the selected at least one resource is idle as a result of the channel sensing.  
The Examiner notes with respect to carrier sensing on the resource, as set forth in paragraph [0021], Kar Kin Au discloses of supporting multiple cellular carriers See also paragraph [0027] which discloses that for three carrier each can operate at different frequencies with different bandwidths (thus different configurations). Thus, it would have been obvious to a person of ordinary skill in the art to select a resource as a result of channel sensing. 
In addition, with respect to performing carrier sensing when a specific resource is in an idle state, the Examiner notes that paragraph [0005] of Taori discloses that it was known to perform a carrier sense operation to determine whether a channel is in an idle state. See also paragraph [0064]
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform a carrier sense operation so that the device will know when to start the transmission. As explained by Taori in paragraph [0005], the idle state determines wither the device should transmit or wait until it is no longer idle in order to transmit. 

Regarding claim 17:
The method of claim 15, wherein the device performs the wireless communication without a back-off procedure, based on that the at least one resource selected within the RRP is idle.  
The Examiner notes that Kar Kin Au discloses of using a back-off procedure. However, with respect to not using a backoff procedure during idle, Taori discloses that it was known to perform a carrier sense operation to determine whether a channel is in an idle state. See also paragraph [0064]
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform a carrier sense operation so that the device will know when to start the transmission. As explained by Taori in paragraph [0005], the idle state determines wither the device should transmit or wait until it is no longer idle in order to transmit without the use of a back-off procedure. 

Regarding claim 20:
A non-transitory medium that is readable by a processor and storing instructions that cause the processor to: 
receive, from a base station (BS), first information related to a resource selection area and second information on a reservation resource configuration for an unlicensed band; 
As set forth in paragraphs [0021-0024], Kari Kin Au discloses a base station 102 implements a grant-free uplink transmission scheme, wherein contention transmission unit (CTU) access regions are defined so that the UEs 104-114 may contend for and access uplink resources without a request/grant mechanism. See also Fig. 1 and paragraph [0048] which discloses the UE determines an appropriate CTU access region to conduct uplink transmissions (i.e. resource selection). 
The Examiner determines that Kari Kin Au does not specifically discloses of the method supporting an unlicensed band. The Examiner determines that Kar Kin Au discloses that the embodiments may be applied to other wireless network (see paragraph [0020]). 
Taori is directed to a method for performing channel contention in an unlicensed band.  As explained in paragraph [0067], Taori discloses that if a channel of the unlicensed band is reserved, the entity may provide channel reservation information and a reserved period which is used to determine a radio access to be used for transmission.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the device of Kar Kin Au support an unlicensed band. As suggested by Kar Kin Au, it disclosed invention is applicable to other types of wireless networks (see paragraph [0020]). Based on this suggestion, one of ordinary skill in the art would have looked to prior art such as Taori which is also directed to a method for performing resource selection. Taori discloses that unlicensed band was well known in the prior art and that it was also known for a base station and UE to include an unlicensed band communication interface (see Figs 1 and 2). Taori discloses an unlicensed band is open so that all entities may use the frequency band.  
Therefore, having a UE support an unlicensed band would have been obvious based on the suggestion set for in Kar Kin Au for using alternative wireless networks and based on the teaching In Taori for unlicensed bands in order to used open communication networks. 
Kar Kin Au discloses the UE 104 receives high-level signaling information from the BS. See paragraphs [0048-0049] which discloses that the high-level signaling information includes CTU access region information (‘resource selection area’). 
With respect to ‘second information on a reservation resource’, the Examiner notes that Kar Kin Au does not specifically disclose of receiving this type of second information for the unlicensed band. Nonetheless, Taori discloses in paragraph [0067] of transmitting a packet through the unlicensed band which provides reservation information and a reserved period. In paragraph [0075], Taori explains that the reserved period indicates a period for which the channel of the unlicensed band is to be used. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include information regarding a reservation resource configuration for the unlicensed band. 
As set forth above, the Examiner determined that it would have been obvious to support an unlicensed band based on the specific teaching within Kar Kin Au that other types of wireless networks can be used. In addition, Kar Kin Au discloses that it was known to have the access regions used for a period of time (see paragraph [0026]). Thus, including information regarding a ‘reservation’ of when the UE will use the access region would have been predictable to one of ordinary skill in the art. As taught by Taori (see e.g. paragraph [0067]) it was known to reserve a channel during a reserved period.  See also paragraph [0075] which teaches that the reserved period indicates a period for which the unlicensed band is to be used. Thus, both Kar Kin Au and Taori consider usage time for the UE/device when accessing the network and therefore, including a reservation resource configuration would have yielded a predictable result when considered the time constraints of accessing the resource area. 
perform a resource selection among resources of the unlicensed band in a time interval, based on the resource selection area; and 
Kar Kin Au discloses the UE 104 determines an appropriate CTU to conduct uplink transmission on (e.g., UE 104 may determine an appropriate CTU index using default mapping rules) [0048-49] Fig. 8). As also disclosed by Taori, the reserved period information includes a duration (time interval) field (see paragraph [0080]). 
perform wireless communication based on the resource selection, 
Kar Kin Au discloses the BS 102 receives an uplink transmission from UE 104. See paragraphs [0046-0047]; Fig. 7
wherein the time interval for the resource selection area is determined based on a reservation resource period (RRP),
See paragraph [0079-0080] of Taori which discloses that a timer in set according to the reserved period information is included in the Duration field. 
 wherein the RRP is determined based on the reservation resource configuration, and used for BS-scheduled wireless communication, and 
Taori discloses in paragraph [0067] of transmitting a packet through the unlicensed band which provides reservation information and a reserved period. In paragraph [0075], Taori explains that the reserved period indicates a period for which the channel of the unlicensed band is to be used. 
wherein the resource selection is performed from the resource selection area without receiving a grant from the BS.  
Kar Kin Au discloses the UEs 104-114 may send uplink transmissions without the BS allocating resources to request/grant [0022-0023] Fig. 8. 

Regarding claim 21:
A device supporting an unlicensed band, the device comprising: 
As set forth in paragraphs [0021-0024], Kari Kin Au discloses a base station 102 implements a grant-free uplink transmission scheme, wherein contention transmission unit (CTU) access regions are defined so that the UEs 104-114 may contend for and access uplink resources without a request/grant mechanism. See also Fig. 1 and paragraph [0048] which discloses the UE determines an appropriate CTU access region to conduct uplink transmissions (i.e. resource selection). 
The Examiner determines that Kari Kin Au does not specifically discloses of the method supporting an unlicensed band. The Examiner determines that Kar Kin Au discloses that the embodiments may be applied to other wireless network (see paragraph [0020]). 
Taori is directed to a method for performing channel contention in an unlicensed band.  As explained in paragraph [0067], Taori discloses that if a channel of the unlicensed band is reserved, the entity may provide channel reservation information and a reserved period which is used to determine a radio access to be used for transmission.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the device of Kar Kin Au support an unlicensed band. As suggested by Kar Kin Au, it disclosed invention is applicable to other types of wireless networks (see paragraph [0020]). Based on this suggestion, one of ordinary skill in the art would have looked to prior art such as Taori which is also directed to a method for performing resource selection. Taori discloses that unlicensed band was well known in the prior art and that it was also known for a base station and UE to include an unlicensed band communication interface (see Figs 1 and 2). Taori discloses an unlicensed band is open so that all entities may use the frequency band.  
Therefore, having a UE support an unlicensed band would have been obvious based on the suggestion set for in Kar Kin Au for using alternative wireless networks and based on the teaching In Taori for unlicensed bands in order to used open communication networks. 
a memory to store instructions; and a processor to perform operations by executing the instructions, wherein the operations comprise: receiving, from a base station (BS), first information related to a resource selection area and second information on a reservation resource configuration for the unlicensed band; 
Kar Kin Au discloses the UE 104 receives high-level signaling information from the BS. See paragraphs [0048-0049] which discloses that the high-level signaling information includes CTU access region information (‘resource selection area’). 
With respect to ‘second information on a reservation resource’, the Examiner notes that Kar Kin Au does not specifically disclose of receiving this type of second information for the unlicensed band. Nonetheless, Taori discloses in paragraph [0067] of transmitting a packet through the unlicensed band which provides reservation information and a reserved period. In paragraph [0075], Taori explains that the reserved period indicates a period for which the channel of the unlicensed band is to be used. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include information regarding a reservation resource configuration for the unlicensed band. 
As set forth above, the Examiner determined that it would have been obvious to support an unlicensed band based on the specific teaching within Kar Kin Au that other types of wireless networks can be used. In addition, Kar Kin Au discloses that it was known to have the access regions used for a period of time (see paragraph [0026]). Thus, including information regarding a ‘reservation’ of when the UE will use the access region would have been predictable to one of ordinary skill in the art. As taught by Taori (see e.g. paragraph [0067]) it was known to reserve a channel during a reserved period.  See also paragraph [0075] which teaches that the reserved period indicates a period for which the unlicensed band is to be used. Thus, both Kar Kin Au and Taori consider usage time for the UE/device when accessing the network and therefore, including a reservation resource configuration would have yielded a predictable result when considered the time constraints of accessing the resource area. 
performing a resource selection among resources of the unlicensed band in a time interval, based on the resource selection area; and 
Kar Kin Au discloses the UE 104 determines an appropriate CTU to conduct uplink transmission on (e.g., UE 104 may determine an appropriate CTU index using default mapping rules) [0048-49] Fig. 8). As also disclosed by Taori, the reserved period information includes a duration (time interval) field (see paragraph [0080]). 
performing wireless communication based on the resource selection, 
Kar Kin Au discloses the BS 102 receives an uplink transmission from UE 104. See paragraphs [0046-0047]; Fig. 7
wherein the time interval for the resource selection area is determined based on a reservation resource period (RRP), 
See paragraph [0079-0080] of Taori which discloses that a timer in set according to the reserved period information is included in the Duration field. 
wherein the RRP is determined based on the reservation resource configuration, and used for BS-scheduled wireless communication, and 
Taori discloses in paragraph [0067] of transmitting a packet through the unlicensed band which provides reservation information and a reserved period. In paragraph [0075], Taori explains that the reserved period indicates a period for which the channel of the unlicensed band is to be used. 
wherein the resource selection is performed from the resource selection area without receiving a grant from the BS.   
Kar Kin Au discloses the UEs 104-114 may send uplink transmissions without the BS allocating resources to request/grant [0022-0023] Fig. 8. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar Kin Au in view of Taori and further in view of Smith et al. US Patent Pub. 2009/0257413.
Regarding claim 10:
The method of claim 9, wherein the carrier sensing of the [eNB] BS for the specific resource is repeated as many as a second backoff counter, and wherein the second backoff counter has a value smaller than a value of the first backoff counter.  
As set forth above, see paragraph [0005] of Taori which discloses that it was known to perform a carrier sense operation to determine whether a channel is in an idle state. See also paragraph [0064]
In addition, as set forth in paragraph [0040], Kar Kin Au discloses a random backoff process may be implemented when collision occur. Kar Kin Au discloses the UE picks a backoff time period randomly within a contention window to retransmit data. 
The Examiner determines that although both Kar Kin Au and Taori discloses of repeating the transmission as well as using a backoff counter, the combination does not specifically disclose a second backoff counter has a smaller value than the first backoff counter. 
Nonetheless, Smith is directed to a method channel contention in which a carrier sense operation issued used with a backoff timer that is selected at random. See paragraph [0034]. In addition, Smith discloses that it was known to set the backoff timer to a small value which will allow for the consideration of a higher priority transmission. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have a backoff timer which has a smaller value than a previous backoff timer.  As explained by Smith setting different backoff value allows for the consideration of different priorities.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar Kin Au in view of Taori and further in view of Zhao US Patent Pub. 2015/0215903.
Regarding claim 18:
The method of claim 1, wherein the wireless communication is not performed on an idle channel based on that the idle channel is related to an RRP of another BS.  
Kar Kin Au in view of Taori disclose of performing a carrier sense operation to determine whether a wireless channel is in an idle state and to wait until an ongoing transmission is completed. See paragraphs [0005-0006]. See also figures 10 – 12.  
The Examiner determines that the combination does not specifically disclose where the communication is not performed on the channel related to another BS. 
Nonetheless, Zhao is directed to a method for resource selection. Zhao further discloses that it was known to over two base station where the cell edges overlap with each other. As set forth in paragraph [0265], Zhao discloses that the resource pool of the first and second base station may not use the same resources.  Thus, Zhao discloses that communication is not performed on a channel
 related to another base station. See also paragraph [0253]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to not perform wireless communication on a channel related to another base station. As explained by Zhao, channel interference caused by collisions can be avoided by not using overlapped resources. The Examiner notes that Kar Kin Au also discloses of the issue of collisions and therefore, one of ordinary skill in the art would seek to implement methods which voice collisions in wireless communications. 

Regarding claim 19:
The method of claim 1, wherein the wireless communication includes at least one of sidelink signal transmission or sidelink signal reception.  
	Kar Kin Au does not specifically disclose where the wireless communication includes a sidelink transmission or reception. Nonetheless, as set forth above in claim 1, Kar Kin Au discloses of using other wireless communication. 
	The Examiner finds that Zhao disclose it was known to provide for sidelink signals. See paragraph [0081]. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include sideline signals. As explained by Zhao, using sidelink signals was known in the art for providing control or synchronization information.  Thus, since Kar Kin Au suggests of using other wireless communication as well as receiving different types of information for resource selection as set forth above in claim 1, one would have it obvious to also use sidelink control/synchronization type of signals. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that in the alternative, the specification can be amended to match the reference numbers set forth in the drawings.